Citation Nr: 1606837	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a residuals of a right knee arthroscopy.

2.  Entitlement to service connection for residuals of a left knee arthroscopy.

3.  Entitlement to service connection for stress urinary incontinence (claimed as a bladder disorder).

4.  Entitlement to service connection for residuals of a head injury (claimed as headaches/wear glasses/ocean sound in right ear).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1993.

The Veteran's bilateral knee claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2008.  The RO issued a Statement of the Case (SOC) in March 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO in Seattle, Washington, currently has jurisdictions over these appeals.

The Veteran's bladder and head injury claims come before the Board on appeal from a November 2010 rating decision of the RO in Albuquerque, New Mexico, which denied the benefits sought on appeal.  The Veteran filed a NOD in December 2010.  The RO issued a SOC in August 2013.  In August 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of the knee claims by the Agency of Original Jurisdiction (AOJ) in the March 2011 SOC.  To date, these records have not been reviewed by the AOJ in relation to the knees claim, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his May 2011 and August 2013 Substantive Appeals, the Veteran requested a Board hearing at the local RO.  In a May 2014 letter, the Veteran was informed that he had been scheduled for a Board hearing at the RO in Albuquerque, New Mexico, in June 2014.  In a subsequent May 2014 letter, the Veteran's representative requested that the Veteran be scheduled for a Board hearing at the RO in Seattle, Washington, as the Veteran currently resides in the state of Washington.  In a May 2014 letter, the RO in Albuquerque, New Mexico, stated that they were cancelling the Veteran's June 2014 Board hearing and transferring his claims file to the RO in Seattle, Washington, for a hearing to be scheduled at that RO.  In response to an August 2014 letter from the RO in Seattle, Washington, the Veteran requested a Board videoconference hearing at the RO in Seattle, Washington, and provided his new mailing address.  The Veteran's appeals were then certified to the Board in December 2014.  The December 2014 VA Form 8 states that a BVA hearing is pending.  However, to date, the Veteran has not been scheduled for his clearly requested BVA videoconference hearing at the local RO in Seattle, Washington.  The Veteran's appeals must be remanded to the RO for the Veteran to be scheduled for a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing on the issues listed on the title page at the RO in Seattle, Washington.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  Ensure that the Veteran is sent a notification letter at his correct mailing address, as shown on the August 2014 correspondence from the Veteran.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

